Citation Nr: 0200397	
Decision Date: 01/11/02    Archive Date: 01/16/02

DOCKET NO.  96-41 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously disallowed claim of entitlement to 
service connection for hepatitis.

2.  Whether new and material evidence has been submitted to 
reopen a previously disallowed claim of entitlement to 
service connection for sinusitis.

3.  Entitlement to service connection for sinusitis.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1950 to May 
1955.

This case comes before the Board of Veterans' Appeals (Board) 
by means of rating decisions rendered in April 1996 and 
November 1997 by the San Juan, Puerto Rico, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The April 
1996 decision held that new and material evidence had not 
been submitted to reopen previously disallowed claims for 
service connection.  The November 1997 decision denied 
service connection for post-traumatic stress disorder. 

On a September 1996, VA Form 9, Appeal to Board of Veterans' 
Appeals, the veteran indicated a desire to appear at a 
personal hearing.  He checked a box indicating that he 
desired a personal hearing before a Member of the Board.  
However, in another box, he indicated that a desire to appear 
before a RO hearing officer rather than a hearing before a 
Member of the Board.  He subsequently testified at a hearing 
before a RO hearing officer in February 1997.  A transcript 
of this hearing was prepared and a copy is associated with 
the claims folder.  During this hearing, the veteran 
indicated that he did not he did not wish a hearing before a 
Member of the Board in addition to his RO hearing.  
Accordingly, this case is ready for consideration by the 
Board.  

The issues of entitlement to service connection for sinusitis 
and PTSD are addressed in the REMAND below.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims to reopen previously disallowed claims 
of entitlement to service connection for hepatitis and 
sinusitis has been developed.

2.  Service connection for hepatitis was denied by means of 
unappealed rating decisions of November 1977 and March 1979. 

3.  The evidence received subsequent to the March 1979 rating 
decision contains information that either duplicates or is 
cumulative of information previously considered by the RO, or 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim for service connection 
for hepatitis. 

4.  Service connection for sinusitis was denied by means of 
an unappealed rating decision of March 1979.

5.  Evidence received since March 1979 contains information 
that is not cumulative of evidence previously considered by 
the RO and that bears directly and substantially upon the 
claim of entitlement to service connection for sinusitis.  
This new evidence is so significant that it must be 
considered in order to decide fairly the merits of the 
veteran's claim for service connection for sinusitis. 


CONCLUSIONS OF LAW

1.  The rating decision of March 1979 denying service 
connection for hepatitis is final and is the most recent 
unappealed denial of his claim.  38 C.F.R. § 3.104 (2001).

2.  The evidence received subsequent to the March 1979 rating 
decision does not serve to reopen the claim for service 
connection for hepatitis.  38 U.S.C.A. § 5108 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.156(a) (2001).

3.  The rating decision of March 1979 denying service 
connection for sinusitis is final and is the most recent 
unappealed denial of his claim.  38 C.F.R. § 3.104 (2001).

4.  The evidence received subsequent to the March 1979 rating 
decision serves to reopen the claim for service connection 
for sinusitis.  38 U.S.C.A. § 5108 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board must consider the impact of 
the Veterans Claims Assistance Act of 2000 (VCAA) and VA 
implementing regulations on the veteran's claims to reopen 
previously disallowed claims for service connection for 
hepatitis and sinusitis.  38 U.S.C.A. §§ 5100-5107 (West 
Supp. 2001); 66 Fed Reg. 45,620, 45,630 (Aug. 29, 2001) (to 
be codified as amended as 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  See also, McQueen v. Principi, No. 96-403 
(U.S. Vet. App. Mar. 13, 2001) (per curiam).  The law 
provides that VA has a duty to assist veterans and other 
claimants in developing their claims for VA benefits.  The 
Board notes that the veteran's application for the benefits 
at issue is complete.  

The duty to assist also requires VA to make "reasonable 
efforts to obtain relevant records (including private 
records)."  38 U.S.C.A. § 5103A; 66 Fed. Reg. 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c)).  VA is under an affirmative duty to obtain a 
claimant's pertinent service records.  The veteran's service 
medical records are associated with the claims folder.  
Accordingly, the Board finds that the duty to assist the 
veteran in obtaining pertinent service records is satisfied.  

The duty to assist also requires that VA obtain all pertinent 
VA treatment records.  Reports of VA outpatient treatment and 
VA examination have been associated with the claims folder.  
As VA has secured all medical records that the veteran has 
identified pertinent to his claims to reopen previously 
disallowed claims, VA's duty to assist the claimant in this 
regard is satisfied.  See 38 U.S.C.A. § 5103A.  With respect 
to his claims for service connection for hepatitis and 
sinusitis, the Board also notes that the veteran has not 
alleged that any records of probative value that may be 
obtained and which have not already been associated with his 
claims folder are available.

The veteran has been advised of the evidence that would be 
necessary for him to substantiate his claims, by means of the 
various developmental letters from the RO, as well as a 
statement of the case and supplemental statements of the case 
that have been issued during the appellate process.  See 38 
U.S.C.A. § 5103(a); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159(b)).

The RO has completed all development of the veteran's claims 
to reopen his claims for service connection for hepatitis and 
sinusitis that is possible without further input by the 
veteran.  The veteran has been duly notified of what is 
needed to establish entitlement to the benefits sought, what 
the VA has done and/or was unable to accomplish, and what 
evidence/information he can obtain/submit himself.  
Accordingly, the Board finds that the requirements set forth 
in the VCAA with regard to notice and development of the 
veteran's claim, have been satisfied, and that returning the 
case to the RO to consider the requirements of VCAA would 
serve no useful purpose, but would needlessly delay appellate 
review.  There is no reasonable possibility that 
readjudication of the claim by the RO would produce a 
different result. 

Prior decisions of the Board and unappealed decisions of the 
RO are final and may be reopened only upon receipt of 
additional evidence which, under applicable statutory and 
regulatory provisions, is both new and material so as to 
warrant revision of the previous decision.  38 U.S.C.A. 
§§ 5108, 7104, 7105 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
20.302, 20.1103 (2001).

When presented with a claim to reopen a previously finally 
denied claim, first it must be determined whether the 
evidence submitted by the claimant is new and material and, 
if so, the VA will then evaluate the merits of the claim 
after ensuring that the duty to assist has been fulfilled.  
Elkins v. West, 12 Vet. App. 209 (1999).

"New" evidence means more than evidence that has not 
previously been included in the claims folder, and must be 
more than merely cumulative, in that it presents new 
information.  Colvin v. Derwinski, 1 Vet. App. 171 (1990).  
See also Evans v. Brown, 9 Vet. App. 273, 284 (1996), wherein 
the Court held that the question of what constitutes new and 
material evidence requires referral only to the most recent 
final disallowance of a claim.

In addition, the evidence, even if new, must be material, in 
that it is evidence not previously of record that bears 
"directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a) (2001); see Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  The Court has held that materiality contemplates 
evidence that "tend[s] to prove the merits of the claim as 
to each essential element that was a specified basis for that 
last final disallowance of the claim."  Evans, at 284 
(1996).

The Board notes that new VA regulations have been 
promulgating pertaining to the adjudication of claims to 
reopen finally denied claims by the submission of new and 
material evidence.  See 38 U.S.C.A. §§  5103A(f), 5108; 66 
Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.156(a)).  These changes are prospective for 
claim filed on or after August 28, 2001 and are, accordingly, 
not applicable in the present case.  

I.  Hepatitis

In general, service connection may be established for a 
disease or injury incurred in or aggravated by service, 
resulting in a current disability.  38 U.S.C.A. § 1110 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304 (2001).  
Service connection for hepatitis was denied by means of a 
November 1977 rating action as the evidence did not show that 
the veteran had residual disability resulting from inservice 
hepatitis.  The veteran was informed of this decision in 
November 1977.  The evidence of record at the time of this 
decision included service medical records.

Subsequently, service connection for hepatitis was denied by 
means of a March 1979 rating action as the evidence, to 
include the report of a May 1978 VA examination, failed to 
show a diagnosis of a present sinusitis disorder despite 
inservice treatment for hepatitis.  The record does not show 
that a notice of disagreement was filed or that an appeal was 
perfected within one year after notification of either RO 
decision.  Therefore, the 1977 and 1979 rating decisions are 
final.  38 C.F.R. § 3.104 (2001).

In order to produce evidence which bears directly and 
substantially upon his claim such that it must be considered 
to fairly decide the merits of the claim, the veteran should 
produce evidence which, in conjunction with the evidence 
already of record, bears on the question of whether the 
veteran has presently has hepatitis, or residuals thereof, 
that was either incurred in or aggravated by his active 
military service.    

The evidence received subsequent to March 1979 is presumed 
credible for the purposes of reopening the appellant's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet App. 510, 513 (1992).  See also Robinette v. 
Brown, 8 Vet. App. 69, 75-76 (1995).  After a review of the 
material received since the most recent final denial of the 
veteran's claim, the Board find that no new and material 
evidence has been submitted to reopen a claim of entitlement 
to service connection for hepatitis.  

The pertinent evidence received after the March 1979 rating 
decision includes, among other things, private and VA 
outpatient treatment records indicating that the veteran 
presently has a diagnosed sinusitis condition.  In addition, 
these treatment records show treatment for other conditions 
to include a prostate condition, degenerative joint disease, 
and an anxiety disorder.  However, these records do not show 
treatment for hepatitis or residuals of hepatitis.  While 
these medical records are new, in that they have not 
previously been considered in conjunction with his claim for 
service connection for hepatitis, they are not material.  
These records do not bear directly and substantially upon his 
claim for service connection for hepatitis and are not, 
either by themselves or in connection with evidence 
previously assembled, so significant that they must be 
considered in order to fairly decide the merits of the claim.  
Accordingly, these additional medical records are not 
sufficient to reopen the claim for service connection for 
hepatitis.  

The Board notes that at his personal hearing, the veteran 
expressed his sincere belief that he presently has residuals 
of his inservice hepatitis.  However, these contentions were 
considered when the RO rendered its March 1979 rating 
decision.  Accordingly this information is not "new."  In 
addition, the Board notes that there is no evidence that the 
veteran possesses the requisite medical knowledge to render a 
probative opinion on a matter requiring medical expertise.  
See Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); 
Robinette, 8 Vet. App. at 74; Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Accordingly, his contentions and statements do not 
serve to reopen his claim.

Based on the discussion above, the Board finds that new and 
material evidence has not been submitted to reopen the claim 
of entitlement to service connection for hepatitis.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

II.  Sinusitis

In general, service connection may be established for a 
disease or injury incurred in or aggravated by service, 
resulting in a current disability.  38 U.S.C.A. § 1110 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304 (2001).  
Service connection for sinusitis was denied by means of a 
March 1979 rating action.  The veteran was informed of this 
decision in April 1979.  The evidence of record at the time 
of this decision included service medical records, as well 
the report of a May 1978 VA examination.  Despite inservice 
treatment for sinusitis, the evidence failed to show a 
diagnosis of a present sinusitis disorder; accordingly, 
service connection was denied.  The record does not show that 
a notice of disagreement was filed or that an appeal was 
perfected within one year after notification of the RO's 
decision.  Therefore, this 1979 rating decision is final.  
38 C.F.R. § 3.104 (2001).

In order to produce evidence which bears directly and 
substantially upon his claim such that it must be considered 
to fairly decide the merits of the claim, the veteran should 
produce evidence which, in conjunction with the evidence 
already of record, bears directly on the question of whether 
the veteran has a present sinusitis that was either incurred 
in or aggravated by his active military service.    

The pertinent evidence received after the March 1979 rating 
decision includes, among other things, private and VA 
outpatient treatment records indicating that the veteran 
presently has a diagnosed sinusitis condition.  The Board 
finds that this newly submitted evidence contains information 
that is not cumulative of evidence previously considered by 
the RO, insomuch as this new evidence shows that the veteran 
has a recent diagnosis of sinusitis.  In addition, the Board 
finds that this new evidence bears directly and substantially 
upon the specific matter under consideration and is so 
significant that it must be considered in order to decide 
fairly the merits of the veteran's claim.  Accordingly, the 
Board finds that the evidence received subsequent to the RO's 
March 1979 decision serves to reopen his claim for service 
connection for sinusitis.  38 U.S.C.A. § 5108 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.156(a) (2001).  It is now 
incumbent upon VA to consider his claims on the merits; 
therefore, pursuant to Bernard v. Brown, 4 Vet. App. 384 
(1993), this case is accordingly remanded for consideration 
of all pertinent evidence (see REMAND, below). 


ORDER

The appeal to reopen a claim of service connection for 
hepatitis is denied.

New and material evidence has been received to reopen a claim 
of service connection for sinusitis, and the claim is hereby 
reopened.



REMAND

As discussed above, the Board has found that the veteran's 
claim for service connection for sinusitis has been reopened.  
After a review of the record, to include the recently 
submitted new and material evidence, it is the decision of 
the Board that additional development of the evidence would 
be helpful.  See Bernard v. Brown, 4 Vet.App. 384 (1993).  In 
addition, the Board finds that further development is 
necessary before rendering a decision on the veteran's PTSD 
claim in light of recent changes in the notice and duty to 
assist provisions of the VCAA and its implementing 
regulations.  

Because the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the appellant if 
the Board were to proceed to issue a decision at this time.  
VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 
57 Fed. Reg. 49,747 (1992)); see also, Bernard.  Therefore, 
for these reasons, a remand is required.  

As stated previously, the duty to assist requires VA to make 
"reasonable efforts to obtain relevant records (including 
private records)" and provide a medical examination or 
opinion when such examination is necessary to make a decision 
on the claim.  38 U.S.C.A.§ 5103A; 66 Fed. Reg. 45,620 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159(c).  Likewise, the "duty to assist" requires a 
"thorough and contemporaneous medical examination" that is 
sufficient to ascertain the current level of disability, and 
accounts for its history.  Floyd v. Brown, 9 Vet. App. 88, 93 
(1995).  This medical examination must consider the records 
of prior medical examinations and treatment in order to 
assure a fully informed decision.  Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994).

The Board notes that the veteran has submitted several 
statements from Dr. Ernesto R. Marrero-Lopez indicating that 
the veteran received treatment from May 1997 to August 1998; 
however, a complete copy of these treatment records is not 
presently associated with the claims folder.  While the RO 
requested records from Dr. Marreo-Lopez in August 1999, a 
complete copy of the clinical treatment records has not been 
associated with the claims folder.  In light of the VCAA, the 
Board is of the opinion that another attempt should be made 
obtain a complete copy of treatment records from Dr. Marreo-
Lopez. 

The Board is also of the opinion that a new VA examination is 
necessary to ascertain whether the veteran presently has PTSD 
that is attributable to his active military service.  The 
Board notes that there are conflicting medical opinions 
regarding the diagnosis of his psychiatric disability.  While 
his private psychiatrist has opined that he has a diagnosis 
of PTSD that meets the criteria set forth in the DSM-IV, VA 
psychiatrist have opined that the criteria for a diagnosis of 
PTSD under DSM-IV are not met.  Thus, a new examination with 
consideration of the veteran's entire medical history to 
include the requested treatment records from Dr. Marreo-Lopez 
is necessary in light of the conflicting opinions presently 
associated with the claims folder.  

With respect to his claim for service connection for 
sinusitis, the veteran testified at his RO hearing that he 
had symptoms consistent with sinusitis since separation from 
active duty.  As the evidence shows that the veteran 
presently has a diagnosis of sinusitis, a new examination 
would be probative in determining whether this current 
sinusitis is attributable to his active military service to 
include inservice treatment for sinusitis. 

While the Board has reviewed the claims file and identified 
certain assistance that must be rendered to comply with the 
VCAA, it is the RO's responsibility to ensure that all 
appropriate development is undertaken in this case.  
Accordingly, based on the discussion above, the case is 
REMANDED for the following development:

1.  The RO should have the veteran 
identify (names, addresses, and dates) 
all sources of VA treatment and private 
medical treatment for sinusitis and PTSD 
since separation from active duty.  In 
particular, the RO should obtain a 
complete copy of clinical treatment 
records from Dr. Marrero-Lopez.  

The RO should ensure that its efforts to 
obtain the requested records are fully 
documented in the claims folder.  If such 
records do not exist or if further 
efforts to obtain those records would be 
futile, the RO should so indicate in the 
claims folder.

2.  Thereafter, the veteran should be 
afforded a VA examination, with an 
appropriate health care provider, to 
ascertain the etiology or date of onset 
of any present sinusitis disability.  The 
RO should insure that efforts to notify 
the veteran of any scheduled VA 
examination are documented within the 
claims folder.  

The entire claims folder and a copy of 
this remand must be made available to and 
reviewed by the examiner prior to the 
examination.  The examiner should review 
the results of any testing prior to 
completion of the report.  The examiner 
should provide complete rationale for all 
conclusions reached.  

The examiner should provide the following 
information:

a) The examiner should perform a 
thorough review of the veteran's 
claims file and medical history and 
should state in the examination 
report that such review has been 
conducted. 

b)  The examiner should indicate if 
sinusitis is presently shown or 
otherwise indicated by the medical 
evidence.  If shown on examination, 
or otherwise indicated in the 
medical record, the examiner should 
proffer an opinion as to whether the 
disability is "more likely than 
not" (i.e., the probability is 
greater than 50%); "as least as 
likely as not" (i.e., the 
probability is equal to or greater 
than 50%); or "not as least as 
likely as not" (i.e., the 
probability is less than 50%) 
proximately due to or the result of 
the veteran's active military 
service. 

Any indications that the veteran's 
complaints of pain or other 
symptomatology are not in accord with 
physical findings on examination should 
be directly addressed and discussed in 
the examination report.

3.  In addition, the veteran should be 
afforded a VA psychiatric examination, 
with an appropriate health care provider 
who has not previously examined him, to 
determine whether the veteran presently 
has a diagnosis of PTSD in accordance 
with current DSM-IV criteria.

The RO should insure that efforts to 
notify the veteran of any scheduled VA 
examination are documented within the 
claims folder.  

The entire claims folder and a copy of 
this remand must be made available to and 
reviewed by the examiner prior to the 
examination.  The examiner should review 
the results of any testing prior to 
completion of the report.  The examiner 
should provide complete rationale for all 
conclusions reached.  

The examiner should provide the following 
information:

a) The examiner should perform a 
thorough review of the veteran's 
claims file and medical history and 
should state in the examination 
report that such review has been 
conducted. 

b)  The examiner should provide a 
complete multiaxial diagnosis, 
pursuant to the criteria found in 
the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth 
Edition (DSM-IV), of the American 
Psychiatric Association.  The 
multiaxial diagnosis should include 
diagnoses of all mental disorders 
currently present.

4.  Thereafter, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If the requested 
examination does not include fully 
detailed descriptions of pathology and all 
test reports, special studies or adequate 
responses to the specific opinions 
requested, the reports must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2001); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  The RO should review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
are fully complied with and satisfied.  

6.  Upon completion of the above, the RO 
should readjudicate the veteran's claims, 
with application of all appropriate laws 
and regulations, and consideration of any 
additional information obtained as a 
result of this remand.  
		
7.  If the decision remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case, which informs him of the 
relevant DSM-IV provisions relating to 
post-traumatic stress disorder, and 
afforded the applicable period of time 
within which to respond.  Thereafter, 
subject to current appellate procedures, 
the case should be returned to the Board.

The purposes of this REMAND are to obtain additional 
information and comply with due process considerations.  No 
inference should be drawn regarding the final disposition of 
these claims as a result of this action.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999). The veteran is advised that if there is additional 
evidence that can be obtained or generated, he should submit 
that evidence to the RO.

The veteran is hereby informed that failure to report for a 
scheduled VA examination, without demonstrated good cause for 
such action, could result in adverse action with regard to 
his claims.  See 38 C.F.R. § 3.655(a) (When a claimant fails 
to report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record.  When the examination was 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied)

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals

 


